Exhibit E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended (Dollars in thousands, except per share amounts) March 31, 2009 2008 Revenues: Rental and other property $ 104,682 $ 98,730 Management and other fees from affiliates 1,197 1,227 105,879 99,957 Expenses: Property operating, excluding real estate taxes 24,265 23,654 Real estate taxes 9,113 8,096 Depreciation and amortization 29,175 26,766 Interest 20,203 21,139 General and administrative 6,233 6,625 Write-off of investment in development joint venture 5,752 - 94,741 86,280 Earnings from operations 11,138 13,677 Gain on early retirement of debt 6,124 - Interest and other income 3,287 2,768 Equity income from co-investments 539 6,630 Income before discontinued operations 21,088 23,075 Income (loss) from discontinued operations 2,250 (226 ) Net income 23,338 22,849 Net income attributable to noncontrolling interest (4,942 ) (5,759 ) Net income attributable to controlling interest 18,396 17,090 Dividends to preferred stockholders (1,826 ) (2,310 ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock 25,695 - Net income available to common stockholders $ 42,265 $ 14,780 Net income per share - basic $ 1.61 $ 0.60 Net income per share - diluted $ 1.53 $ 0.59 See Company’s 10-Q for additional disclosures S-1 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Operating Results Three Months Ended Selected Line Item Detail March 31, (Dollars in thousands) 2009 2008 Rental and other property Rental $ 98,104 $ 93,165 Other property 6,578 5,565 Rental and other property $ 104,682 $ 98,730 Management and other fees from affiliates Management $ 871 $ 780 Development and redevelopment 326 447 Management and other fees from affiliates $ 1,197 $ 1,227 General and administrative General and administrative $ 9,788 $ 10,325 Allocated to property operating expenses - administrative (2,418 ) (2,229 ) Capitalized to real estate (1,137 ) (1,471 ) Net general and administrative $ 6,233 $ 6,625 Interest and other income Interest income $ 1,500 $ 1,174 Lease income, net 185 1,594 Gain on sale of marketable securities 1,014 - Income generated from TRS activities 588 - Interest and other income $ 3,287 $ 2,768 Noncontrolling interest Limited partners of Essex Portfolio, L.P. $ 1,799 $ 1,809 DownREIT limited partners' distributions 1,118 1,132 Perpetual preferred distributions 1,575 2,559 Third party ownership interests 450 259 Noncontrolling interest $ 4,942 $ 5,759 See Company’s 10-Q for additional disclosures S-2 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Funds From Operations Three Months Ended (Dollars in thousands, except share and per share amounts) March 31, 2009 2008 % Change Funds from operations Net income available to common stockholders $ 42,265 $ 14,780 Adjustments: Depreciation and amortization 29,204 27,734 Gains not included in FFO, net of disposition costs (1) (2,225 ) - Noncontrolling interest and co-investments (2) 2,563 2,312 Funds from operations $ 71,807 $ 44,826 FFO per share-diluted $ 2.50 $ 1.64 53.0 % Components of the change in FFO Non-recurring items: Redemption of Series G preferred stock at a discount (25,695 ) - Gain on early retirement of bonds (6,124 ) - Write-off of investment in development joint venture 5,752 - Gain on sales of marketable securities (1,014 ) - Income generated from TRS activities (588 ) - Joint venture - preferred interest and fees - (6,318 ) Funds from operations excluding non-recurring items 44,138 38,508 FFO excluding non-recurring items per share-diluted $ 1.54 $ 1.41 9.4 % Changes in recurring items: Same-property NOI $ 1,646 Non-same property NOI 2,678 Management and other fees from affiliates (30 ) Interest expense 936 Other items, net 400 $ 5,630 Weighted average number of shares outstanding diluted (3) 28,692,959 27,398,605 (1) Internal disposition costs relate to a disposition incentive program established to pay incremental bonuses for the sale of certain of the Company's communities that are part of the program. (2) Amount includes the following 2009 adjustments: (i) noncontrolling interest related to Operating Partnership units totaling $1.8 million, (ii) add back depreciation from unconsolidated co-investments and less depreciation attributable to third-party ownership of consolidated co-investments totaling $0.8 million. (3) Assumes conversion of the weighted average operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-3 E S S E XP R O P E R T YT R U S T, I N C. Condensed Consolidated Balance Sheets (Dollars in thousands) March 31, 2009 December 31, 2008 Real Estate: Land and land improvements $ 681,947 $ 683,876 Buildings and improvements 2,594,339 2,595,912 3,276,286 3,279,788 Less:accumulated depreciation (666,552 ) (640,026 ) 2,609,734 2,639,762 Real estate under development 292,607 272,273 Co-investments 70,603 76,346 2,972,944 2,988,381 Cash and cash equivalents 78,820 54,719 Marketable securities 30,143 23,886 Funds held by 1031 exchange faciliator - 21,424 Notes and other receivables 46,141 47,637 Other assets 33,867 28,776 Total assets $ 3,161,915 $ 3,164,823 Mortgage notes payable $ 1,529,571 $ 1,468,931 Exchangeable bonds 97,245 165,457 Lines of credit 185,000 120,000 Cash flow hedge liabilities 54,825 73,129 Other liabilities 111,943 105,396 Total liabilities 1,978,584 1,932,913 Redeemable operating partnership units 143,221 186,514 Redeemable DownREIT units 69,318 90,389 Series G cumulative convertible preferred stock 87,735 145,912 Stockholders' equity and noncontrolling interest: Common stock 2 2 Series F cumulative redeemable preferred stock, liquidation value 25,000 25,000 Additional paid-in-capital 946,660 880,773 Distributions in excess of accumulated earnings (152,382 ) (142,103 ) Accumulated other comprehensive (loss) income (57,391 ) (75,424 ) Total stockholders' equity 761,889 688,248 Noncontrolling interest 121,168 120,847 Total stockholders' equity and noncontrolling interest 883,057 809,095 Total liabilities and equity $ 3,161,915 $ 3,164,823 See Company’s 10-Q for additional disclosures S-4 E S S E XP R O P E R T YT R U S T, I N C. Debt Summary - March 31, 2009 (Dollars in thousands) Percentage ofTotal Debt Balance Outstanding Weighted Average Interest Rate WeightedAverage Maturity In Years Mortgage notes payable Fixed rate - secured 71 % $ 1,281,391 6.1 % 6.0 Variable rate debt (1) 14 % 248,180 2.5 % 21.4 Total mortgage notes payable 85 % 1,529,571 5.5 % 8.5 Exchangeable bonds (2) 5 % 97,245 5.8 % Line of credit - secured (3) 8 % 140,000 2.0 % Line of credit - unsecured (4) 2 % 45,000 2.7 % Total lines of credit 10 % 185,000 2.0 % Total debt 100 % $ 1,811,816 5.3 % Weighted Scheduled principal payments (excludes lines of credit) Average Interest Rate 2009 $ 14,548 2.2 % 2010 249,049 7.3 % 2011 150,608 6.4 % 2012 31,642 5.4 % 2013 191,817 5.8 % Thereafter 989,152 5.0 % Total $ 1,626,816 5.6 % Capitalized interest for the three months ended March 31, 2009 was approximately $3.2 million. (1) $233.1 million of the variable rate debt is tax exempt, and $183.4 million of the tax exempt debt is subject to interest rate protection agreements. (2) Exchangeable bonds mature in November 2025, but the bonds are subject to a repurchase for cash at the option of the holder on November 1, 2010. The pay rate on the bonds is 3.625%, and effective January 2009 in accordance with the accounting pronouncement FSP No. APB 14-1, the weighted average interest rate is 5.75%.This is an unsecured obligation of the operating partnership, and is fully and unconditionally guaranteed by the Company. (3) Secured line of credit commitment is $150 million and is expandable to $250 million at any time during the first two years.This line is secured by ten of the Company's apartment communities and matures in December 2013.The underlying interest rate is currently the Freddie Mac Reference Rate plus .99% to 1.50%. (4) Unsecured line of credit commitment is $200 million and matures in March 2010.The underlying interest rate on this line is based on a tiered rate structure tied to the Company's corporate ratings and is currently at LIBOR plus 0.80%. See Company’s 10-Q for additional disclosures S-5 E S S E XP R O P E R T YT R U S T, I N C. Capitalization - March 31, 2009 (Dollars and shares in thousands, except per share amounts) Total debt $ 1,811,816 Common stock and potentially dilutive securities Common stock outstanding 26,060 Limited partnership units (1) 2,450 Options-treasury method 13 Total common stock and potentially dilutive securities 28,523 shares Common stock price per share as of March 31, 2009 $ 57.34 Market value of common stock and potentially dilutive securities $ 1,635,509 Preferred units/stock $ 194,900 Total equity capitalization $ 1,830,409 Total market capitalization $ 3,642,225 Ratio of debt to total market capitalization 49.7 % (1) Assumes conversion of all outstanding operating partnership interests in the Operating Partnership into shares of the Company's common stock. See Company’s 10-Q for additional disclosures S-6 E S S E XP R O P E R T YT R U S T, I N C. Property Operating Results - Quarter ended March 31, 2009 and 2008 (Dollars in thousands) Southern California Northern California Seattle Metro Other real estate assets (1) Total 2009 2008 % Change 2009 2008 % Change 2009 2008 % Change 2009 2008 2009 2008 % Change Revenues: Same-property revenue $ 47,945 $ 48,053 -0.2 % $ 27,010 $ 25,726 5.0 % $ 15,654 $ 15,053 4.0 % $ - $ - $ 90,609 $ 88,832 2.0 % Non-same property revenue (2) 5,586 4,440 3,851 2,903 3,464 1,876 1,172 679 14,073 9,898 Total Revenues $ 53,531 $ 52,493 $ 30,861 $ 28,629 $ 19,118 $ 16,929 $ 1,172 $ 679 $ 104,682 $ 98,730 Property operating expenses: Same-property operating expenses $ 15,079 $ 15,069 0.1 % $ 8,429 $ 8,578 -1.7 % $ 5,220 $ 4,950 5.5 % $ - $ - $ 28,728 $ 28,597 0.5 % Non-same property operating expenses (2) 1,925 1,391 1,035 1,004 1,212 605 478 153 4,650 3,153 Total property operating expenses $ 17,004 $ 16,460 $ 9,464 $ 9,582 $ 6,432 $ 5,555 $ 478 $ 153 $ 33,378 $ 31,750 Net operating income (NOI): Same-property NOI $ 32,866 $ 32,984 -0.4 % $ 18,581 $ 17,148 8.4 % $ 10,434 $ 10,103 3.3 % $ - $ - $ 61,881 $ 60,235 2.7 % Non-same property NOI (2) Redevelopment communities 3,231 3,042 2,493 1,899 1,251 1,271 - - 6,975 6,212 Acquired communities 81 7 348 - 1,001 - - - 1,430 7 Development communities 349 - (25 ) - 324 - Other real estate assets (1) - 694 526 694 526 Total non-same property NOI 3,661 3,049 2,816 1,899 2,252 1,271 694 526 9,423 6,745 Total NOI $ 36,527 $ 36,033 $ 21,397 $ 19,047 $ 12,686 $ 11,374 $ 694 $ 526 $ 71,304 $ 66,980 Same-property operating margin 69 % 69 % 69 % 67 % 67 % 67 % 68 % 68 % Same-property turnover percentage 51 % 43 % 53 % 50 % 51 % 37 % 52 % 44 % Same-property concessions $ 301 $ 458 $ 119 $ 202 $ 68 $ 60 $ 488 $ 721 Average same-property concessions per turn (3) $ 203 $ 335 $ 150 $ 285 $ 112 $ 149 $ 169 $ 290 Net operating income percentage of total 51 % 54 % 30 % 28 % 18 % 17 % 1 % 1 % 100 % 100 % Reconciliation of apartment units at end of period Same-property apartment units 11,059 5,615 4,409 21,083 Consolidated Apartment Units 12,370 12,725 6,457 6,361 5,338 5,005 24,165 24,091 Joint Venture 480 480 1,575 1,575 642 515 2,697 2,570 Under Development (4) 268 543 409 693 295 422 972 1,658 Total apartment units at end of period 13,118 13,748 8,441 8,629 6,275 5,942 27,834 28,319 Percentage of total 47 % 49 % 30 % 30 % 23 % 21 % 100 % 100 % Average same-property financial occupancy 96.5 % 95.1 % 97.6 % 96.7 % 97.3 % 96.8 % 97.0 % 95.9 % (1) Other real estate assets consists mainly of retail space and commercial properties and their operating results are classified in non-same property results.The Hollywood commercial property's operations are classified in other real assets for 2009 due to the extension of a three year lease with the tenant, operations for 2008 are classified in interest and other income. (2) Includes properties which subsequent to January 1, 2008 were either acquired or in a stage of development or redevelopment without stabilized operations. (3) Average same-property concessions per turn is the dollar amount per unit resulting from the same-property concessions divided by the product of the same property turnover percentage times the same-property apartment units. (4) Fund II owns 268 of the units under development as of March 31, 2009. See Company’s 10-Q for additional disclosures S-7 E S S E XP R O P E R T YT R U S T, I N C. Revenue by County - Quarters ended March 31, 2009, March 31, 2008 and December 31, 2008 (Dollars in thousands, except average property rental rates) Average Property Rental Rates Property Revenue Property Revenue March 31, March 31, March 31, March 31, December 31, Sequential Region Units 2009 2008 % Change 2009 2008 % Change 2008 % Change Southern California Ventura County 3,004 $ 1,348 $ 1,393 -3.2 % $ 12,506 $ 12,354 1.2 % $ 12,542 -0.3 % Los Angeles County 2,754 1,790 1,838 -2.6 % 14,629 15,068 -2.9 % 14,717 -0.6 % Orange County 2,037 1,513 1,548 -2.3 % 9,406 9,416 -0.1 % 9,528 -1.3 % San Diego County 2,641 1,131 1,124 0.6 % 9,128 8,854 3.1 % 9,255 -1.4 % Santa Barbara County 347 1,628 1,641 -0.8 % 1,638 1,729 -5.3 % 1,569 4.4 % Riverside County 276 764 839 -8.9 % 638 632 0.9 % 654 -2.4 % Total same-property 11,059 1,431 1,462 -2.1 % 47,945 48,053 -0.2 % 48,265 -0.7 % Los Angeles County 1,311 1,598 5,586 4,440 Non-same property 1,311 1,598 5,586 4,440 Northern California San Francisco MSA 175 1,841 1,766 4.2 % 968 926 4.5 % 959 0.9 % Santa Clara County 2,058 1,671 1,595 4.8 % 10,571 10,000 5.7 % 10,640 -0.6 % Alameda County 760 1,297 1,240 4.6 % 3,105 2,898 7.1 % 3,104 0.0 % San Mateo County 768 1,675 1,577 6.2 % 3,944 3,662 7.7 % 3,968 -0.6 % Contra Costa County 1,720 1,503 1,529 -1.7 % 7,860 7,714 1.9 % 8,036 -2.2 % Other 134 1,358 1,361 -0.2 % 562 526 6.8 % 556 1.1 % Total same-property 5,615 1,567 1,524 2.8 % 27,010 25,726 5.0 % 27,263 -0.9 % Santa Clara County 390 1,514 1,835 1,661 Alameda County 356 1,363 1,528 1,242 Other 96 1,709 488 - Non-same property 842 1,448 3,851 2,903 Seattle Metro Total same-property 4,409 1,118 1,093 2.3 % 15,654 15,053 4.0 % 15,827 -1.1 % Non-same property 929 1,192 3,464 1,876 Other Real Estate Assets 1,172 679 Total same-property revenue 21,083 $ 1,402 $ 1,402 0.0 % $ 90,609 $ 88,832 2.0 % $ 91,355 -0.8 % Total non-same property revenue 3,082 $ 1,436 $ 14,073 $ 9,898 See Company’s 10-Q for additional disclosures S-8 E S S E XP R O P E R T YT R U S T, I N C. Development Pipeline - March 31, 2009 (Dollars in millions) Estimated Units Estimated retail sq. feet (1) Incurred to Date Estimated Remaining Costs Estimated Total Cost Construction Start Construction Complete Initial Occupancy Stabilized Operations Development Projects Project Name Location The Grand Oakland, CA 238 7,800 $ 93.1 $ 3.1 $ 96.2 Dec-06 Jan-09 Feb-09 Sep-09 Fourth Street Berkeley, CA 171 15,500 31.5 39.1 70.6 Apr-08 Feb-10 Feb-10 Aug-10 Joule Broadway (2) (3) Seattle, WA 295 29,100 40.7 63.6 104.3 May-08 Sep-10 Jul-10 May-11 Tasman Retail Pad Sunnyvale, CA - 14,100 1.5 7.0 8.5 Jun-09 Jun-10 - - Consolidated - Development Projects 704 66,500 166.8 112.8 279.6 Development Projects - Fund II (3) Project Name Location Studio 40-41 Studio City, CA 149 - 54.4 6.2 60.6 Jun-07 Jun-09 Apr-09 Aug-09 Cielo Chatsworth, CA 119 - 29.2 10.3 39.5 Jun-07 Jul-09 Jul-09 Oct-09 Fund II - Development Projects 268 - 83.6 16.5 100.1 Total - Development Projects 972 66,500 250.4 129.3 379.7 Predevelopment Projects Project Name Location Main Street (2) Walnut Creek, CA - Cadence Campus San Jose, CA - Tasman Apts/Retail Sunnyvale, CA - Total - Predevelopment Projects 1,104 34,200 101.7 271.1 372.8 Land Held for Future Development (4) Project Name Location City Centre Moorpark, CA 200 - Citiplace San Diego, CA 141 - Park Boulevard (5) Palo Alto, CA 27 - View Pointe Newcastle, WA 24 - Total - Land Held for Future Development 392 - 24.1 - 24.1 Grand Total - Development Pipeline 2,468 100,700 $ 376.2 $ 400.4 $ 776.6 (1) Certain apartment community developments include retail space, and the Company has included the total estimated retail square footage for each development project. (2) The Company has entered into two joint venture development projects with third-parties to develop these properties.Essex has a 50% interest in the two projects. (3) There are construction loans in place for these development projects that provide financing for the majority of the estimated remaining costs to be incurred. (4) The Company owns land in various stages of entitlement that is being held for future development. (5) The Company has entered into an option agreement to sell this land parcel to a third-party.During the option period the Company will continue to complete the entitlement process. See Company’s 10-Q for additional disclosures S-9 E S S E XP R O P E R T YT R U S T, I N C. Redevelopment Pipeline - March 31, 2009 (Dollars in thousands) Total Estimated Estimated NOI Incurred Remaining Total Redevelopment For the quarter ended Units Region/Project Name Units To Date Cost Cost Start Date Q1 2009 Q1 2008 completed Approved - Redevelopment Projects (1) Marina Cove, Santa Clara, CA 292 $ 3,550 $ 6,308 $ 9,858 Jun-07 292 3,550 6,308 9,858 Active - Redevelopment Projects Southern California Avondale at Warner Center, Woodland Hills, CA 446 11,548 2,522 14,070 Oct-04 $ 1,220 $ 1,298 198 Pathways, Long Beach, CA 296 8,331 2,429 10,760 Jun-06 973 819 247 Highridge, Rancho Palos Verdes, CA 255 4,387 12,176 16,563 Jan-07 1,038 924 9 997 24,266 17,127 41,393 3,231 3,041 454 Northern California The Montclaire - Phase I - III, Sunnyvale, CA 390 14,139 993 15,132 Aug-06 1,423 1,123 390 Boulevard, Fremont, CA 172 8,887 - 8,887 Sep-06 500 271 137 Bridgeport, Newark, CA 184 4,373 213 4,586 Oct-06 572 507 12 746 27,399 1,206 28,605 2,495 1,901 539 Seattle Metro Foothill Commons, Bellevue, WA (2) 360 15,812 20,526 36,338 Jun-07 771 777 - Woodland Commons, Bellevue, WA (2) 236 4,008 7,771 11,779 Jun-07 478 493 - 596 19,820 28,297 48,117 1,249 1,270 Total Active - Redevelopment Projects 2,339 71,485 46,630 118,115 6,975 6,212 993 Consolidated - Redevelopment Projects 2,631 $ 75,035 $ 52,938 $ 127,973 $ 6,975 $ 6,212 993 (1) This project is approved and redevelopment activity has commenced but as of Q1 2009 the community has stabilized operations, and therefore is classified in same-property operations. (2) The Company is currently building a new leasing office and 34 additional apartment homes at the adjacent Foothill and Woodland Commons communities. See Company’s 10-Q for additional disclosures S-10 E S S E XP R O P E R T YT R U S T, I N C. Co-investments - March 31, 2009 Essex Total Fund Property Revenue for NOI for the three (Dollars in thousands) Book Original Debt Maturity the three months ended % months ended % Value Cost Units Amount Date 2009 2008 Change 2009 2008 Change Joint Ventures Essex Apartment Value Fund II, L.P. (Fund II) (1) Southern California Parcwood, Corona, CA 312 $ 24,796 Dec-2013 Renaissance, Los Angeles, CA 168 22,898 May-2011 Total Southern California 480 47,694 $ 2,059 $ 1,993 3.3 % $ 1,271 $ 1,173 8.4 % Northern California Alderwood Park, Newark, CA 96 6,929 Jun-2015 Carlmont Woods, Belmont, CA 195 12,630 Dec-2013 Davey Glen, Belmont, CA 69 6,654 Aug-2016 Enclave, San Jose, CA 637 18,811 Jan-2018 Enclave, San Jose, CA 60,000 Dec-2029 Harbor Cove, Foster City, CA 400 34,056 Dec-2013 Regency Tower, Oakland, CA 178 10,824 Mar-2014 Total Northern California 1,575 149,904 7,207 6,988 3.1 % 4,635 4,413 5.0 % Seattle Metro Echo Ridge, Snoqualmie, WA 120 12,982 Sep-2014 Morning Run, Monroe, WA 222 13,428 Oct-2014 Tower @ 801, Seattle, WA 173 18,905 Aug-2014 Total Seattle Metro 515 45,315 2,062 2,017 2.2 % 1,285 1,202 6.9 % Total - Operating Communities 2,570 242,913 $ 11,328 $ 10,998 3.0 % $ 7,191 $ 6,788 5.9 % Fund II - Development Completed (initial occupancy May 2008) Eastlake 2851, Seattle, WA 127 27,177 Jan-2010 $ 566 $ 388 Fund II - Development Pipeline (2) Studio 40-41, Studio City, CA 149 29,751 Apr-2010 Cielo, Chatsworth, CA 119 15,689 Jun-2010 Total - Development Communities 268 45,440 Total - Fund II $ 69,383 $ 569,209 2,965 $ 315,530 Capitalized costs 720 70,103 Other (3) 500 $ 70,603 (1) The Company has a 28.2% interest as a general partner and limited partner in Fund II, and may earn promote income if Fund II exceds cetain financial return benchmarks. (2) See S-9 for more detail about the Fund II Development Pipeline. (3) During Q1 2009, the Company wrote-off its investment in a development joint venture in Southern California totaling $5.8 million, the remaining balance relates to a real estate technology investment. See Company’s 10-Q for additional disclosures S-11 E S S E XP R O P E R T YT R U S T, I N C. Consolidated Co-Investments and Noncontrolling Interest - March 31, 2009 (Dollars in thousands) The Company enters into co-investment transactions with third party developers, owners and investors of apartment communities.In accordance with GAAP, the Company consolidates certain of these co-investment transactions, resulting in noncontrolling interests corresponding to the ownership interest of the third-party developer, owner or investor. The following table summarizes the consolidated co-investments and noncontrolling interest: Operations for the quarter ended Balance as of March 31, March 31, 2009 Investment in Related Noncontrolling Down-REIT Operating Real Estate Debt Interest Units (1) Revenue Expenses NOI Redeemable DownREIT Units: Anchor Village $ 14,231 $ 10,750 $ 6,315 110,133 $ 804 $ 323 $ 481 Barkley Apartments 9,038 17,586 4,542 79,205 654 199 455 Brentwood 14,933 20,400 3,376 58,884 608 173 435 Brookside Oaks 33,930 13,840 5,601 97,673 787 186 601 Capri at Sunny Hills 17,463 18,856 9,597 167,365 615 144 471 Hidden Valley (2) 39,764 32,627 3,592 62,647 1,321 367 954 Highridge Apartments 24,444 44,807 17,107 298,341 1,395 357 1,038 Montejo Apartments 9,000 5,693 1,681 29,319 475 115 360 Thomas Jefferson 26,765 19,545 7,067 62,873 895 260 635 Treehouse Apartments 12,130 7,665 3,884 67,728 618 179 439 Valley Park Apartments 15,463 9,710 3,247 56,633 731 154 577 Villa Angelina Apartments 19,997 13,131 3,309 57,709 978 224 754 $ 237,158 $ 214,610 $ 69,318 1,148,510 $ 9,881 $ 2,681 $ 7,200 Redeemable UpREIT and Operating Partnership Units $ 143,221 2,450,002 Noncontrolling Interest: Hillsdale Garden Apartments (3) $ 114,141 - 22,733 $ 3,560 $ 1,401 $ 2,159 Joint Ventures - Development (4) $ 64,300 $ 15,072 14,500 Perpetual Preferred Units (5) 80,000 Hidden Valley (2) 3,935 $ 121,168 (1) Represents the number of DownREIT units that are currently outstanding.Generally, DownREIT units are redeemed for cash equal to the current price of Essex's common stock. (2) The DownREIT has a 75% interest in this community and a joint venture partner has a 25% interest. (3) The Company has an 81.5% interest in this community and the joint venture partner has an 18.5% interest. (4) The Company consolidates two joint venture developments that the Company has 50% interest, in accordance with GAAP. (5) Includes Series B Cumulative Redeemable Preferred Units with an existing distribution rate of 7.875% and can be redeemed at the Company's option on December 31, 2009. See Company’s 10-Q for additional disclosures S-12 E S S E XP R O P E R T YT R U S T, I N C. Discontinued Operations and Selected Financial Data - March 31, 2009 (Dollars in thousands) Income (Loss) from Discontinued Operations For the quarter ended March 31, 2009, the Company sold the Carlton Heights and Grand Regency apartment communities.Income from discontinued operations for the quarter ended March 31, 2008 also includes operating results for Coral Gardens, Cardiff by the Sea, and St. Cloud apartment communites sold in 2008.No properties were sold in the quarter ended March 31, Three Months Ended March 31, 2009 2008 Rental revenues $ 157 $ 2,746 Property operating expenses (103 ) (1,229 ) Interest expense - (775 ) Depreciation and amortization (29 ) (968 ) Income from real estate sold 25 (226 ) Gain on sale 2,472 - Internal disposition costs (247 ) - Income (loss) from discontinued operations $ 2,250 $ (226 ) Common Stock Equivalents Q1 2009 Actual Weighted Avg. As of 3/31/09 Common Shares 26,224,946 26,059,739 Stock Options 23,266 13,624 Exchangeable Bonds - - Weighted Avg. Shares Diluted - EPS 26,248,212 26,073,363 Operating Limited Partnership Units 2,444,747 2,450,002 Weighted Avg. Shares Diluted - FFO 28,692,959 28,523,365 See Company’s 10-Q for additional disclosures S-13 ESSEX PROPERTY TRUST, INC. Real Estate Information as of March 31, 2009 Square Year Year Property Age of Property Name Address City State Units Footage Acquired Built Ownership Property APARTMENT COMMUNITIES NORTHERN CALIFOFNIRA Santa Clara County 1 Pointe at Cupertino 19920 Olivewood Street Cupertino CA 116 135,200 1998 1963 EPLP 46 1 Carlyle, The 2909 Nieman Boulevard San Jose CA 132 129,200 2000 2000 EPLP 9 1 Enclave, The 4355 Renaissance Drive San Jose CA 637 525,463 2005 1998 Fund II 11 1 Esplanade 350 East Taylor St. San Jose CA 278 279,000 2004 2002 EPLP 7 1 Waterford, The 1700 N. First Street San Jose CA 238 219,600 2000 2000 EPLP 9 1 Le Parc 440 N. Winchester Avenue Santa Clara CA 140 113,200 1994 1975 EPLP 34 1 Marina Cove 3480 Granada Avenue Santa Clara CA 292 250,200 1994 1974 EPLP 35 1 Bristol Commons 732 E. Evelyn Avenue Sunnyvale CA 188 142,600 1995 1989 EPLP 20 1 Brookside Oaks 1651 Belleville Way Sunnyvale CA 170 119,900 2000 1973 DownREIT 36 1 Magnolia Lane 113 South Mary Avenue Sunnyvale CA 32 31,541 2007 2001 EPLP 8 1 Montclaire 450 N. Mathilda Avenue Sunnyvale CA 390 294,100 1988 1973 EPLP 36 1 Summerhill Park 972 Corte Madera Avenue Sunnyvale CA 100 78,500 1988 1988 EPLP 21 Tasman Place 315 Tasman Drive Sunnyvale CA - 14,100 EPLP 1 Thomas Jefferson 107 South Mary Avenue Sunnyvale CA 156 110,824 2007 1969 DownREIT 40 1 Windsor Ridge 825 E. Evelyn Avenue Sunnyvale CA 216 161,800 1989 1989 EPLP 20 11 % 3,085 2,591,128 Alameda County Fourth Street 700 University Avenue Berkeley CA 171 146,255 EPLP 1 Stevenson Place 4141 Stevenson Blvd. Fremont CA 200 146,200 2000 1975 EPLP 34 1 Boulevard 40001 Fremont Blvd. Fremont CA 172 131,200 1996 1978 EPLP 31 1 City View 25200 Carlos Bee Blvd. Hayward CA 560 462,400 1998 1975 EPLP 34 1 Regency Tower 1130 Third Ave. Oakland CA 178 140,900 2005 1975 Fund II 34 The Grand 100 Grand Avenue Oakland CA 238 205,026 EPLP 1 Bridgeport 36826 Cherry Street Newark CA 184 139,000 1987 1987 EPLP 22 1 Alderwood Park Apartments 37057 Magnolia Street Newark CA 96 74,624 2006 1987 Fund II 22 5 % 1,390 1,094,324 Contra Costa County 1 San Marcos Hilltop Drive at Richmond Pkwy Richmond CA 432 407,600 2003 2003 EPLP 6 1 Bel Air 2000 Shoreline Drive San Ramon CA 462 391,000 1995 1988 EPLP 21 1 Foothill Gardens 1110 Harness Drive San Ramon CA 132 155,100 1997 1985 EPLP 24 1 Twin Creeks 2711-2731 Morgan Drive San Ramon CA 44 51,700 1997 1985 EPLP 24 1 Canyon Oaks 1 Amberstone Lane San Ramon CA 250 237,894 2007 2005 EPLP 4 1 Mill Creek at Windermere 2100 Waterstone Place San Ramon CA 400 381,060 2007 2005 EPLP 4 6 % 1,720 1,624,354 San Mateo County 1 Carlmont Woods 2515 Carlmont Drive Belmont CA 195 107,200 2004 1971 Fund II 38 1 Harbor Cove 900 E. Hillsdale Blvd. Foster City CA 400 306,600 2004 1971 Fund II 38 1 Davey Glen 200 Davey Glen Road Belmont CA 69 65,974 2006 1962 Fund II 47 1 Hillsdale Garden 3421 Edison Avenue San Mateo CA 697 611,505 2006 1948 JV - 81.5% 61 1 Belmont Terrace 1606 Continetals Way Belmont CA 71 72,951 2006 1974 EPLP 35 6 % 1,432 1,164,230 San Francisco and Marin Counties 1 Mt. Sutro Terrace Apartments 480 Warren Drive San Francisco CA 99 64,000 1999 1973 EPLP 36 1 Vista Belvedere 15 Red Hill Circle Tiburon CA 76 78,300 2004 1963 EPLP 46 1 % 175 142,300 Other 1 Tuscana 315 Mt. Oso Tracy CA 30 29,088 2007 2007 EPLP 2 1 Harvest Park 2327 Summercreek Drive Santa Rosa CA 104 116,628 2007 2004 EPLP 5 1 Chestnut Street Apartments 143 Chestnut Avenue Santa Cruz CA 96 87,640 2008 2002 EPLP 7 1 % 230 233,356 36 Total Northern California 30 % 8,032 6,849,692 25 SOUTHERN CALIFORNIA Los Angeles County 1 Hampton Court 1136 N. Columbus Avenue Glendale CA 83 71,500 1999 1974 EPLP 35 1 Hampton Place 245 W. Loraine Street Glendale CA 132 141,500 1999 1970 EPLP 39 1 Marbrisa 1809 Termino Ave. Long Beach CA 202 122,800 2002 1987 EPLP 22 1 Pathways 5945 E. Pacific Coast Hwy. Long Beach CA 296 197,700 1991 1975 EPLP 34 1 Bunker Hill 222 and 234 S. Figueroa St. Los Angeles CA 456 346,600 1998 1968 EPLP 41 1 Cochran Apartments 612 South Cochran Los Angeles CA 58 51,400 1998 1989 EPLP 20 1 Kings Road 733 North Kings Road Los Angeles CA 196 132,100 1997 1979 EPLP 30 1 Marbella 600 South Detroit Street Los Angeles CA 60 50,108 2005 1991 EPLP 18 1 Belmont Station 1302 West 2nd St. Los Angeles CA 275 225,000 2009 2009 EPLP 0 1 Park Place 400 S. Detroit Street Los Angeles CA 60 48,000 1997 1988 EPLP 21 1 Windsor Court 401 S. Detroit Street Los Angeles CA 58 46,600 1997 1988 EPLP 21 1 Renaissance 630 South Masselin Avenue Los Angeles CA 168 154,268 2006 1990 Fund II 19 1 Marina City Club 4333 Admiralty Way Marina Del Rey CA 101 127,200 2004 1971 EPLP 38 1 Mirabella 13701 Marina Point Drive Marina Del Rey CA 188 176,800 2000 2000 EPLP 9 1 Monterra del Mar 280 E. Del Mar Boulevard Pasadena CA 123 74,400 1997 1972 EPLP 37 1 Monterra del Rey 350 Madison Pasadena CA 84 73,100 1999 1972 EPLP 37 1 Monterra del Sol 280 South Euclid Pasadena CA 85 69,200 1999 1972 EPLP 37 1 Fountain Park 13141 Fountain Park Drive Playa Vista CA 705 608,900 2004 2002 EPLP 7 1 Highridge 28125 Peacock Ridge Drive Rancho Palos Verde CA 255 290,200 1997 1972 DownREIT 37 Studio 40-41 4043 Radford Avenue Studio City CA 149 127,238 Fund II 1 Coldwater Canyon 4250 Codlwater Canyon Studio City CA 39 34,125 2007 1979 EPLP 30 1 Walnut Heights 20700 San Jose Hills Road Walnut CA 163 146,700 2003 1964 EPLP 45 1 Avondale at Warner Center 22222 Victory Blvd. Woodland Hills CA 446 331,000 1999 1970 EPLP 39 16 % 4,233 3,519,201 Ventura County 1 Camarillo Oaks 921 Paseo Camarillo Camarillo CA 564 459,000 1996 1985 EPLP 24 1 Camino Ruiz Square 105 Camino Ruiz Camarillo CA 160 105,448 2006 1990 EPLP 19 1 Mountain View 649 E. Las Posas Road Camarillo CA 106 83,900 2004 1980 EPLP 29 Cielo Topanga Blvd Chatsworth CA 119 125,400 Fund II 1 Mariner's Place 711 South B Street Oxnard CA 105 77,200 2000 1987 EPLP 22 1 Tierra Vista Rice and Gonzales Oxnard CA 404 387,100 2001 2001 EPLP 8 1 Monterey Villas 1040 Kelp Lane Oxnard CA 122 122,100 1997 1974 EPLP 35 1 Meadowood 1733 Cochran Street Simi Valley CA 320 264,500 1996 1986 EPLP 23 1 Hidden Valley 5065 Hidden Park Court Simi Valley CA 324 310,900 2004 2004 DownREIT 5 1 Lofts at Pinehurst,The 1021 Scandia Avenue Ventura CA 118 71,100 1997 1971 EPLP 38 1 Hillcrest Park 1800 West Hillcrest Drive Newbury Park CA 608 521,900 1998 1973 EPLP 36 1 Pinehurst 3980 Telegraph Road Ventura CA 28 21,200 2004 1973 EPLP 36 1 Woodside Village 675 Providence Ave. Ventura CA 145 136,500 2004 1987 EPLP 22 11 % 3,004 2,560,848 SOUTHERN CALIFORNIA (cont'd) Santa Barbara County 1 Chimney Sweep 775 Camino Del Sur Drive Goleta CA 91 2006 1967 EPLP 42 1 CBC 6721 El Colegio Drive Goleta CA 148 2006 1962 EPLP 47 1 Hope Ranch (Continental Apartments) 3968-3974 & 3999 Via Lucero Santa Barbara CA 108 2007 1965 EPLP 44 Hope Ranch (Lucero Village) 3968-3974 & 3999 Via Lucero Santa Barbara CA 2007 1973 EPLP 36 1 % 347 306,608 Orange County 1 Barkley Apartments 2400 E. Lincoln Ave. Anahiem CA 161 139,800 2000 1984 DownREIT 25 1 Valley Park Apartments 17300 Euclid Ave. Fountain Valley CA 160 169,700 2001 1969 DownREIT 40 1 Capri at Sunny Hills 2341 Daphne Place Fullerton CA 100 128,100 2001 1961 DownREIT 48 1 Wilshire Promenade 141 West Wilshire Avenue Fullerton CA 149 128,000 1997 1992 EPLP 17 1 Montejo Apartments 12911 Dale St. Garden Grove CA 124 103,200 2001 1974 DownREIT 35 1 Huntington Breakers 21270 Beach Boulevard Huntington Beach CA 342 241,700 1997 1984 EPLP 25 1 Hillsborough Park 1501 South Beach Boulevard La Habra CA 235 215,500 1999 1999 EPLP 10 1 Trabuco Villas 25362 Mosswood Way Lake Forest CA 132 131,000 1997 1985 EPLP 24 1 Fairways Apartments 2 Pine Valley Lane Newport Beach CA 74 107,100 1999 1972 EPLP 37 1 Villa Angelina 201 E. Chapman Ave. Placentia CA 256 217,600 2001 1970 DownREIT 39 1 Brentwood Apartment Homes 2301 E. Santa Clara Ave. Santa Ana CA 140 154,800 2001 1970 DownREIT 39 1 Treehouse Apartments 2601 N. Grand Ave. Santa Ana CA 164 135,700 2001 1970 DownREIT 39 8 % 2,037 1,872,200 San Diego County 1 Alpine Country 2660 Alpine Blvd. Alpine CA 108 81,900 2002 1986 EPLP 23 1 Alpine Village 2055 Arnold Way Alpine CA 306 254,400 2002 1971 EPLP 38 1 Bonita Cedars 5155 Cedarwood Rd. Bonita CA 120 120,800 2002 1983 EPLP 26 1 Cambridge 660 F. St. Chula Vista CA 40 22,100 2002 1965 EPLP 44 1 Woodlawn Colonial 245-255 Woodlawn Ave. Chula Vista CA 159 104,500 2002 1974 EPLP 35 1 Mesa Village 5265 Clairemont Mesa Blvd. Clairemont CA 133 43,600 2002 1963 EPLP 46 1 Tierra del Sol/Norte 989 Peach Ave. El Cajon CA 156 117,000 2002 1969 EPLP 40 1 Mira Monte 10360 Maya Linda Rd. Mira Mesa CA 355 262,600 2002 1982 EPLP 27 1 Country Villas 283 Douglas Drive Oceanside CA 180 179,700 2002 1976 EPLP 33 1 Mission Hills 218 Rancho Del Oro Oceanside CA 282 244,000 2005 1984 EPLP 25 1 Bluffs II, The 6466 Friars Road San Diego CA 224 126,700 1997 1974 EPLP 35 1 Summit Park 8563 Lake Murray Blvd. San Diego CA 300 229,400 2002 1972 EPLP 37 1 Vista Capri - North 3277 Berger Ave. San Diego CA 106 51,800 2002 1975 EPLP 34 1 Shadow Point 9830 Dale Ave. Spring Valley CA 172 131,200 2002 1983 EPLP 26 10 % 2,641 1,969,700 Riverside County 1 Parcwood 1700 Via Pacifica Corona CA 312 270,000 2004 1989 Fund II 20 1 Devonshire Apartments 2770 West Devonshire Ave. Hemet CA 276 207,200 2002 1988 EPLP 21 2 % 588 477,200 65 Total Southern California 48 % 12,850 10,705,757 30 SEATTLE METROPOLITAN AREA 1 Cedar Terrace 3205 115th Ave. NE Bellevue WA 180 174,200 2005 1984 EPLP 25 1 Emerald Ridge 3010 118th Avenue SE Bellevue WA 180 144,000 1994 1987 EPLP 22 1 Foothill Commons 13800 NE 9th Place Bellevue WA 360 288,300 1990 1978 EPLP 31 1 Palisades, The 13808 NE 12th Bellevue WA 192 159,700 1990 1977 EPLP 32 1 Sammamish View 16160 SE Eastgate Way Bellevue WA 153 133,500 1994 1986 EPLP 23 1 Woodland Commons 13700 NE 10th Place Bellevue WA 236 172,300 1990 1978 EPLP 31 1 Canyon Pointe 1630 228th St. SE Bothell WA 250 210,400 2003 1990 EPLP 19 1 Inglenook Court 14220 Juanita Drive, NE Bothell WA 224 183,600 1994 1985 EPLP 24 1 Salmon Run at Perry Creek 2109 228th Street SE Bothell WA 132 117,100 2000 2000 EPLP 9 1 Stonehedge Village 14690 143rd Blvd., NE Bothell WA 196 214,800 1997 1986 EPLP 23 1 Park Hill at Issaquah 22516 SE 56th Street Issaquah WA 245 277,700 1999 1999 EPLP 10 1 Highlands at Wynhaven 1460 NE Hawthorne Street Issaquah WA 333 424,674 2008 2000 EPLP 9 1 Wandering Creek 12910 SE 240th Kent WA 156 124,300 1995 1986 EPLP 23 1 Bridle Trails 6600 130th Avenue, NE Kirkland WA 108 99,700 1997 1986 EPLP 23 1 Evergreen Heights 12233 NE 131st Way Kirkland WA 200 188,300 1997 1990 EPLP 19 1 Morning Run 18463 Blueberry Lane Monroe WA 222 221,786 2005 1991 Fund II 18 1 Laurels at Mill Creek 1110 164th Street SE Mill Creek WA 164 134,300 1996 1981 EPLP 28 1 Anchor Village 9507 49th Avenue West Mukilteo WA 301 245,900 1997 1981 DownREIT 28 1 Castle Creek 7000 132nd Place, SE Newcastle WA 216 191,900 1998 1998 EPLP 11 1 Brighton Ridge 2307 NE 4th Street Renton WA 264 201,300 1996 1986 EPLP 23 1 Fairwood Pond 14700 SE Petrovitsky Rd. Renton WA 194 189,200 2004 1997 EPLP 12 1 Forest View 650 Duvall Ave. NE Renton WA 192 182,500 2003 1998 EPLP 11 Joule Broadway 523 Broadway Avenue, East Seattle WA 295 191,109 JV - 50% 1 The Cairns 420 Yale Avenue Seattle WA 100 70,806 2007 2006 EPLP 3 1 Fountain Court 2400 4th Street Seattle WA 320 207,000 2000 2000 EPLP 9 1 Linden Square 13530 Linden Avenue North Seattle WA 183 142,200 2000 1994 EPLP 15 1 Eastlake 2851 2833 - 2851 Eastlake Avenue Seattle WA 127 234,086 2008 2008 Fund II 1 1 Maple Leaf 7415 5th Avenue, NE Seattle WA 48 35,500 1997 1986 EPLP 23 1 Spring Lake 12528 35th Avenue, NE Seattle WA 69 42,300 1997 1986 EPLP 23 1 Wharfside Pointe 3811 14th Avenue West Seattle WA 142 119,200 1994 1990 EPLP 19 1 Tower @ 801 801 Pine Street Seattle WA 173 118,500 2005 1970 Fund II 39 1 Echo Ridge 34907 SE Kinsey Street Snoqualmie WA 120 124,359 2005 2000 Fund II 9 31 Total Seattle Metropolitan Area 22 % 5,980 5,373,411 19 132 Apartment Communities 100 % 26,862 22,928,860 (1) 6 Apartment Communities Under Construction 972 809,128 (2) Avg. square footage 854 Definitions for Property Ownership Avg. units per property 204 EPLP The Company has a 100% ownership in the community. Avg. age of property 26 Fund II The community is owned by Fund II.The Company has a 28.2% interest in Fund II which is accounted for using the equity method of accounting. (1) Includes 44,318 square feet of retail or commercial space (2) Includes 100,700 square feet of estimated retail or commercial space DownREIT The Company holds a 1% special limited partner interest in the partnerships which owns the community.In accordance with GAAP, the Company consolidates this community. JV - 81.5% The Company has a 81.5% ownership in this community and is consolidated. OTHER REAL ESTATE ASSETS JV - 50% The Company has a 50% ownership in this development and is consolidated. Office Buildings Essex Corporate Headquarter Bldg. 925 / 935 E. Meadow Dr. Palo Alto CA 31,900 1997 / 2007 1988 / 1962 EPLP Derian Office Building 17461 Derian Av. Irvine CA 110,000 2000 1983 EPLP Essex Southern Cal. Office Building 22110-22120 Clarendon St. Woodland Hills CA 38,940 2001 1982 EPLP Hollywood 6230 Sunset Blvd. Los Angeles CA 35,000 2006 1938 EPLP 215,840 New Residential Supply: Permits as % of Current Stock 12 Month Permit Period:Trailing 12 Months March2009 Single Family Data Multi-Family Data All Residential Data Market Median SF Price (2008est**) 2008 SF Affordability* SF Stock 2000 SF Permits Last 12 Months % of Stock MF Stock 2000 MF Permits Last 12 months % of Stock Total Residential Permits Last 12 Months % of Stock Nassau-Suffolk $ 381,300 102 % 740,000 1,685 0.2 % 240,000 832 0.3 % 2,517 0.3 % Boston $ 335,700 97 % 1,530,000 3,094 0.2 % 670,800 3,831 0.6 % 6,925 0.3 % Miami/Ft. Lauderdale $ 234,200 92 % 717,000 2,571 0.4 % 876,000 3,158 0.4 % 5,729 0.4 % Chicago $ 217,800 128 % 1,700,000 6,616 0.4 % 1,404,900 5,345 0.4 % 11,961 0.4 % Philadelphia $ 212,500 124 % 1,532,000 6,009 0.4 % 515,100 2,174 0.4 % 8,183 0.4 % Minneapolis $ 188,600 158 % 818,000 3,869 0.5 % 351,800 1,317 0.4 % 5,186 0.4 % Baltimore $ 260,100 114 % 797,000 2,879 0.4 % 268,000 1,916 0.7 % 4,795 0.5 % Wash. D.C. PMSA $ 295,100 127 % 1,299,000 8,591 0.7 % 644,300 3,885 0.6 % 12,476 0.6 % Portland $ 264,500 101 % 561,000 3,534 0.6 % 225,335 2,608 1.2 % 6,142 0.8 % Denver $ 200,800 144 % 582,000 3,380 0.6 % 274,900 3,340 1.2 % 6,720 0.8 % New York PMSA $ 458,600 53 % 760,000 1,007 0.1 % 2,920,000 29,101 1.0 % 30,108 0.8 % Atlanta $ 129,200 222 % 1,122,000 8,859 0.8 % 467,800 5,067 1.1 % 13,926 0.9 % Phoenix $ 155,900 151 % 970,000 9,394 1.0 % 360,500 4,735 1.3 % 14,129 1.1 % Orlando $ 175,200 133 % 482,000 4,177 0.9 % 201,500 3,947 2.0 % 8,124 1.2 % Dallas-Ft. Worth $ 138,000 187 % 1,381,000 15,805 1.1 % 650,000 14,891 2.3 % 30,696 1.5 % Las Vegas $ 181,700 124 % 440,000 5,206 1.2 % 215,700 5,636 2.6 % 10,842 1.7 % Austin $ 184,800 148 % 326,000 7,042 2.2 % 169,900 4,653 2.7 % 11,695 2.4 % Houston $ 142,100 176 % 1,027,000 24,525 2.4 % 547,700 12,978 2.4 % 37,503 2.4 % Totals $ 230,907 135 % 16,784,000 118,243 0.7 % 11,004,235 109,414 1.0 % 227,657 0.8 % Seattle $ 325,000 90 % 656,000 3,953 0.6 % 354,487 5,819 1.6 % 9,772 1.0 % San Francisco $ 638,000 55 % 368,000 531 0.1 % 344,000 2,119 0.6 % 2,650 0.4 % Oakland $ 406,000 86 % 625,000 1,607 0.3 % 270,000 1,564 0.6 % 3,171 0.4 % San Jose $ 525,000 74 % 388,000 839 0.2 % 192,000 1,707 0.9 % 2,546 0.4 % Los Angeles $ 313,000 76 % 1,877,000 2,725 0.1 % 1,392,963 6,653 0.5 % 9,378 0.3 % Ventura $ 354,000 97 % 199,000 260 0.1 % 53,295 258 0.5 % 518 0.2 % Orange $ 406,000 83 % 628,000 1,254 0.2 % 340,800 1,151 0.3 % 2,405 0.2 % San Diego $ 332,800 79 % 664,000 1,983 0.3 % 375,664 2,393 0.6 % 4,376 0.4 % No Cal $ 501,256 74 % 1,381,000 2,977 0.2 % 806,000 5,390 0.7 % 8,367 0.4 % So Cal $ 336,667 79 % 3,368,000 6,222 0.2 % 2,162,722 10,455 0.5 % 16,677 0.3 % ESSEX $ 377,304 79 % 5,405,000 13,152 0.2 % 3,323,208 21,664 0.7 % 34,816 0.4 % Permits:Single Family equals 1 Unit, Multi-Family equals 5 or More Units Sources:SF Prices - Economy.com:Permits, Total Residential Stock - U.S. Census, Axiometrics **Median Home Prices - Average of Q4 2008 National Association of Realtors (DataQuick, Mortgage Rates - Freddie Mac, Median Household Incomes - US Census; BEA; Essex) Single Family - Multi-Family Breakdown of Total Resdiences, Rosen Consulting Group, US Census, EASI, Essex *Single Family Affordability - Equals the ratio of the actual Median Household Income to the Income required to purchase the Median Priced Home. The required Income is defined such that the Mortgage Payment is 35% of said Income, assuming a 10% Down Payment and a 30-year fixed mortgage rate (6.03%). Median Household Income is estimated from US Census 2004 data and Income Growth from BEA and Population Growth from the US Census. Essex Markets Forecast 2009: Supply, Jobs and Apartment Market Conditions Residential Supply* Job Forecast** Forecast Market Conditions*** Market New MF Supply % of Total Stock New SF Supply % of Total Stock Est.New Jobs Dec-Dec % Growth Estimated Y-o-Y Rent Growth Estimated Year End Occupancy Seattle 5,100 1.3 % 3,400 0.5 % -40,000 -2.7 % -12.50 % 93.50 % San Francisco 2,600 0.7 % 500 0.1 % -22,000 -2.2 % -6.00 % 94.50 % Oakland 2,300 0.8 % 1,600 0.3 % -18,000 -1.8 % -10.00 % 93.50 % San Jose 1,800 0.9 % 700 0.2 % -26,000 -2.9 % -8.00 % 94.00 % No. Cal. 6,700 0.8 % 2,800 0.2 % -66,000 -2.2 % -7.8 % 94.0 % Ventura 400 0.8 % 200 0.1 % -5,600 -2.0 % -10.00 % 94.00 % Los Angeles 7,600 0.5 % 2,300 0.1 % -70,000 -1.7 % -10.00 % 94.00 % Orange 2,800 0.8 % 1,100 0.2 % -38,000 -2.6 % -10.00 % 93.00 % San Diego 2,600 0.9 % 1,700 0.2 % -26,000 -2.1 % -7.50 % 94.25 % So. Cal. 13,400 0.6 % 5,300 0.2 % -139,600 -2.0 % -9.5 % 94.00 % All data is an Essex Forecast U.S. Economic
